Citation Nr: 9927867	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-15 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
gunshot wound, abdomen, status post Billroth II anastomosis 
and antrectomy with dumping syndrome, evaluated as 40 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
residuals, abdominal muscle damage secondary to gunshot 
wound, evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for service-connected 
scar, abdomen, evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for service-connected 
depression (dysthymia) to include post-traumatic stress 
disorder, evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for service-connected 
right knee patellar-femoral syndrome, evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's friend


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1992 to July 
1994.

This appeal arises from a December 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, in which the RO denied a claim of 
entitlement to an increased rating for service-connected 
gunshot wound, abdomen, status post Billroth II anastomosis 
and antrectomy with dumping syndrome, evaluated as 40 percent 
disabling.  The RO also denied claims for increased ratings 
for service-connected residuals, abdominal muscle damage 
secondary to gunshot wound; scar, abdomen; depression 
(dysthymia); and right knee patellofemoral syndrome; with all 
disabilities evaluated as 10 percent disabling.





FINDINGS OF FACT

1.  The veteran's gunshot wound, abdomen, status post 
Billroth II anastomosis and antrectomy with dumping syndrome, 
is productive of pain, diarrhea and reflux, but not 
malnutrition, hypoglycemia, anemia or weight loss.

2.  The veteran's residuals, abdominal muscle damage 
secondary to gunshot wound, are productive of chronic pain, 
as well as tenderness, weakness and fatigue.

3.  The veteran's service-connected scar, abdomen, is 
manifested by some tenderness and pain on objective 
demonstration, but without limitation of function.

4.  The veteran's service-connected depression, to include 
PTSD, is productive of no more than definite social and 
industrial impairment, and no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.

5.  The veteran's right knee patellofemoral syndrome is not 
productive of moderate recurrent subluxation or lateral 
instability, and is manifested by no more than slight lateral 
instability and reports of pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
gunshot wound, abdomen, status post Billroth II anastomosis 
and antrectomy with dumping syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7308 (1998).

2.  The criteria for a rating of 30 percent for residuals, 
abdominal muscle damage secondary to gunshot wound, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including §§ 4.7, 4.55, 4.56 and Diagnostic Code 5319 
(1996) amended by 38 C.F.R. §§ 4.55, 4.56 and Diagnostic Code 
5319 (1998).

3.  The schedular criteria for entitlement to an evaluation 
in excess of 10 percent for scar, abdomen, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1998).

4.  The schedular criteria for entitlement to a rating of 30 
percent for depression, to include PTSD, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, 
and Diagnostic Code 9411 (as in effect prior to November 7, 
1996); and 38 C.F.R. § 4.130, and Diagnostic Code 9411 
(effective November 7, 1996).

5.  The criteria for a rating in excess of 10 percent for 
right knee patellofemoral syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board finds that the veteran's 
claims for increased evaluations for his service-connected 
disabilities are well-grounded within the meaning of 38 
U.S.C.A. § 5107(a).  When a veteran is seeking an increased 
rating, an assertion of an increase in severity is sufficient 
to render the increased rating claim well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Moreover, after 
reviewing the VA outpatient reports dated between 1995 and 
1996, and the VA examination reports dated between 1994 and 
1997, the Board finds that these reports and the other 
evidence of record collectively allow for proper review of 
the veteran's claims and that no useful purpose would be 
served by remanding the veteran's claims for further 
development. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In an October 1994 rating decision,  the veteran was granted 
service connection for gunshot wound, abdomen, status post 
Billroth II anastomosis and antrectomy with dumping syndrome, 
evaluated as 40 percent disabling.  The RO also granted 
service connection for residuals, abdominal muscle damage 
secondary to gunshot wound; right knee patellar-femoral 
syndrome; and scar, abdomen; with all disabilities evaluated 
as 10 percent disabling.  In November 1994, the RO granted 
service connection for depression (dysthymia), evaluated as 
10 percent disabling.  In July 1996, the RO received a claim 
of entitlement to an increased ratings for all of the 
aforementioned disabilities.  In December 1996, the RO denied 
the claims.

The veteran's service medical records show that in June 1993, 
while on duty in Somalia, he sustained a gunshot wound to his 
abdomen.  He underwent gastric surgery for repair of bullet 
fragment wounds which included antrectomy without vagotomy, 
Rou-en-Y gastrojejunostomy, repair of eight jejunal wounds, 
liver debridement and pancreatic drainage.  The final 
diagnoses noted partially resolved dumping syndrome secondary 
to gastric surgery, loss of full use of abdominal musculature 
and chronic abdominal and incisional pain.  The veteran was 
separated from service due to his injuries.

A.  Gunshot Wound, Abdomen

A review of the VA outpatient and examination reports, and 
the veteran's transcript from his hearing, held in August 
1997, shows that he argues that a higher disability rating is 
warranted because he had developed ulcers as a result of his 
gunshot wound.  In addition, he has continuously reported 
abdominal pain and tenderness, dumping syndrome symptoms 
(such as perspiring, faintness, weakness and diarrhea) and 
vomiting. 

There are various postgastrectomy symptoms which may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia; those occurring from 1 to 3 hours 
after eating usually present definite manifestations of 
hypoglycemia.  38 C.F.R. § 4.111 (1998). 

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  38 C.F.R. § 4.112 
(1998).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The RO evaluated the veteran's gunshot wound, abdomen, status 
post Billroth II anastomosis and antrectomy with dumping 
syndrome, as 40 percent disabling under the criteria for 
postgastrectomy syndromes, as provided in 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7308.  Under DC 7308, a 40 percent 
rating is warranted for moderate postgastrectomy syndrome, 
less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  A 60 percent rating is warranted 
where the condition is severe; associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.

In this case, the veteran's primary complaints have been 
related to pain, reflux and diarrhea, and a September 1997 VA 
muscles examination report shows that his only complaints 
were constipation.  The veteran is not shown to have 
circulatory symptoms after most meals, nor is he shown to 
have hematemesis, hypoglycemia or melena.  There is no 
evidence in the claims file of sustained weight loss.  See 38 
C.F.R. § 4.112.  In this regard, a review of VA examination 
reports, dated in September 1994, August 1996 and August 
1997, shows that the veteran was noted to be five feet and 
nine inches tall, and that he weighed 160, 177 and  187.25 
pounds, respectively.  Of particular note, while a September 
1994 VA examination report, and reports from the Meadowview 
Regional Hospital (MRH), dated in September 1994, show that 
the veteran had anemia, nausea and vomiting and marginal 
ulceration, and although an August 1996 VA examination report 
shows that he had severe GI bleeding and gastric ulcers in 
May 1996, in this case it is the present level of disability 
that is of primary concern.  Francisco, supra.  Here, the 
Board points out that the veteran has not been granted 
service connection for ulcers, and even assuming arguendo 
that service connection was warranted, the veteran's 
September 1997 VA examination report indicates that there was 
no evidence of gastric ulcer.  In addition, the August 1996 
and September 1997 VA examination reports indicate that his 
vomiting and anemia were improved.  The September 1997 report 
also indicates that there was no hemoptysis or malnutrition.  
This report also notes that a UGI (upper gastrointestinal) 
examination showed a small hiatal hernia with demonstrable 
reflux.  He had diverticulum of the stomach, with no evidence 
of mass or obstruction.  Based on the foregoing, the Board 
finds that the veteran's gunshot wound, abdomen, status post 
Billroth II anastomosis and antrectomy with dumping syndrome 
is properly rated as 40 percent disabling under 38 C.F.R. 
§ 4.114, DC 7308.
 
As a final matter, the Board notes that while there is some 
evidence of symptoms as required for a 60 percent rating, 
specifically, there is evidence of nausea, sweating, diarrhea 
and anemia, the Board has determined that the preponderance 
of the evidence is that the veteran's gunshot wound, abdomen, 
status post Billroth II anastomosis and antrectomy with 
dumping syndrome more closely resembles the criteria for a 40 
percent rating.  In this case, there was little or no 
evidence of material weight loss, hematemesis, melena with 
moderate anemia, other symptom combinations productive of 
severe impairment of health, or other evidence to support an 
increased evaluation.  In particular, the Board notes that 
during his most recent VA examination the veteran was noted 
to be 187 pounds (with a high of 200 pounds noted for the 
year), with no clinical manifestations of anemia.  
Accordingly, the Board finds that the veteran's gunshot 
wound, abdomen, status post Billroth II anastomosis and 
antrectomy with dumping syndrome is not manifested by 
symptomatology that approximates, or more nearly 
approximates, the criteria for an evaluation in excess of 40 
percent under DC 7308.  See 38 C.F.R. § 4.7.

The Board has examined whether a higher rating may be 
warranted under another diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595-596 (1991).  Under 38 C.F.R. 
§ 4.114, DC 7305 (1998), a 60 percent rating is warranted for 
a duodenal ulcer when the impairment is severe, with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.

For a marginal (gastrojejunal) ulcer a 100 percent rating is 
warranted for pronounced symptoms; periodic or continuous 
pain unrelieved by standard ulcer therapy with periodic 
vomiting, recurring melena or hematemesis, and weight loss. 
Totally incapacitating.  A 60 percent rating contemplates 
severe symptoms which are the same as pronounced with less 
pronounced and less continuous symptoms with definite 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7306 (1998).

For a hiatal hernia, a 60 percent rating is warranted for 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, DC 7346.

Here, even assuming the veteran's ulcers are related to his 
service-connected injuries, the medical evidence shows that 
there is little or no current evidence of active ulcer 
disease, hematemesis or melena, anemia, or weight loss (or 
other symptom combinations) productive of definite (or 
severe) impairment of health.  The veteran's weight is 
stable, and his August 1996 report indicates that his 
vomiting and anemia were improved.  The September 1997 report 
indicates that there was no anemia, vomiting, hemoptysis, 
malnutrition, or evidence of gastric ulcer.  Therefore, the 
veteran's complaints and symptoms pertaining to ulcers, 
vomiting and anemia appear to have resolved, and are not a 
basis for an increased rating, as it is the present level of 
disability that is of primary concern.  Francisco, supra.  
Accordingly, a rating in excess of 40 percent is not 
warranted under DC's 7305, 7306 or 7346. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 40 
percent for the veteran's gunshot wound, abdomen, status post 
Billroth II anastomosis and antrectomy with dumping syndrome.  
38 C.F.R. § 4.114, DC 7308.  To that extent, the written 
testimony of the veteran as to an increased level of severity 
of the disability at issue is unsupported.  As such, a 
schedular evaluation in excess of 40 percent is not for 
assignment for this disability.


B.  Residuals, Gunshot Wound

The veteran has been granted service-connection for 
residuals, abdominal muscle damage secondary to gunshot wound 
(muscle group XIX).  The veteran's disability has been rated 
as 10 percent disabling under 38 C.F.R. § 4.73, DC 5319.  

As an initial matter, the Board acknowledges that the 
veteran's claim for an increased rating was received in July 
1996, and that certain provisions in the Schedule for Rating 
Disabilities dealing with muscle injuries were amended 
effective July 3, 1997.  See 62 Fed. Reg. 30,235 (1997).  The 
Board notes this change took effect subsequent to the receipt 
of the veteran's claim.  When a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); White v. Derwinski , 
1 Vet. App. 519, 521 (1991).  Under the circumstances, the 
veteran's increased rating claim must also be reviewed in 
light of the regulatory changes dealing with the pertinent 
rating criteria as well as under the applicable regulations 
in effect when the veteran's claim was filed.  See also 
Fischer v. West, 11 Vet. App. 121, 123 (1998) (applying 
Karnas to change in rating criteria for muscle injuries).

Under the rating criteria in effect prior to July 3, 1997, 
(hereinafter the "old rating criteria") four grades of 
severity of disabilities due to muscle injuries are 
recognized for rating purposes:  slight, moderate, moderately 
severe and severe.  The type of disability pictures are based 
on the cardinal symptoms of muscle disability (weakness, 
fatigue-pain, uncertainty of movement) and on the objective 
evidence of muscle damage and the cardinal signs of muscle 
disability (loss of power, lowered threshold of fatigue and 
impairment of coordination).  38 C.F.R. § 4.54 (1996).  

Under the old rating criteria:

(b)  Moderate disability of muscles.

     Type of injury.  Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive effect of high 
velocity missile and residuals of debridement or of prolonged 
infection. 

     History and complaint.  Service department record or 
other sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles.

     Objective findings.  Entrance and (if present) exit 
scars linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue; signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  (In such tests the 
rule that with strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.)  

(c)  Moderately severe disability of muscles.  

     Type of injury.  Through and through or deep penetrating 
wound by high velocity missile of small size or large missile 
of low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, intermuscular cicatrization.  

     History and complaint.  Service department record or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of wound of severe 
grade.  Record in the file of consistent complaint of 
cardinal symptoms of muscle wounds.  Evidence of 
unemployability because of inability to keep up with work 
requirements is to be considered, if present. 

     Objective findings.  Entrance and (if present) exit 
scars relatively large and so situated as to indicate track  
of missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  

(d)  Severe disability of muscles.

     Type of injury.  Through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  

     History and complaint.  As under moderately severe 
(paragraph (c) of this section), in aggravated form.

     Objective findings.  Extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in wound area.  
Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function.  In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups not 
included in track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability. 

38 C.F.R. § 4.56 (1996). 

Under the rating criteria in effect from July 3, 1997, 
(hereinafter the "new rating criteria"), the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56 (1998).  Under the new rating criteria:

(2) Moderate disability of muscles.

     (i)  Type of injury.  Through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.

     (ii)  History and complaint.  Service department record 
or other evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle injury as defined in paragraph 
(c) of this section, particularly lowered threshold of 
fatigue after average use, affecting of particular functions 
controlled by the injured muscles. 

     (iii)  Objective findings.  Entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side. 

(3)  Moderately severe disability of muscles. 

     (i)  Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring. 

     (ii)  History and complaint.  Service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section and, if present, 
evidence of inability to keep up with work requirements.  

     (iii)  Objective findings.  Entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment. 

(4)  Severe disability of muscles.

     (i)  Type of injury.  Through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. 

     (ii)  History and complaint.  Service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.

     (iii)  Objective findings.  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicated 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:

               (A)  X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile.

               (B)  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. 

               (C)  Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.

               (D)  Visible or measurable atrophy.

               (E)  Adaptive contraction of an opposing group 
of muscles.

               (F)  Atrophy of muscle groups not in the track 
of the missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle.

               (G)  Induration or atrophy of an entire muscle 
following simple piercing by a projectile. 

38 C.F.R. § 4.56 (1998).

Under both the old and the new version of the particular 
diagnostic code involved, DC 5319, a moderate disability of 
the muscles of Group XIX warrants a 10 percent rating and 
moderately severe disability warrants a 20 percent rating.  
DC 5319 (1996), DC 5319 (1998).

The Board notes that the veteran's gunshot wound resulted in 
a reconstruction of his stomach with a Billroth II procedure, 
and that the resulting operational scar has been noted to be 
27.5 inches long, extends from the xiphoid to the symphysis 
pubis, and is depressed about .5 centimeter (cm.).  There is 
also a gunshot wound scar on the right side of the abdomen, 
4.75 cm. x 3 cm., which covers the penetrating wound of the 
external oblique abdominal muscles.  At the time of 
separation from service, the final diagnoses noted loss of 
full use of abdominal musculature and chronic abdominal and 
incisional pain.  

The VA examination reports show that there is objective 
evidence of muscle damage and the cardinal signs of muscle 
disability.  See 38 C.F.R. § 4.54 (1996) and § 4.56(c) 
(1998).  Specifically, an August 1996 VA muscles examination 
report contains a diagnosis of tender abdominal muscles 
secondary to gunshot wound and surgical scar, and an August 
1996 stomach examination report contains a diagnosis of 
abdominal tenderness.  A VA muscles examination report, dated 
in September 1997, shows that the veteran had a tender 
abdomen on gentle palpation, and tissue loss in the immediate 
area of the gunshot wound.  Furthermore, a review of the 
veteran's VA examination reports, dated in September 1994, 
August 1996 and September 1997, as well as the transcript of 
the veteran's hearing, held in August 1998, shows that the 
veteran has continually reported that he had weakness, 
fatigue and pain, and that these symptoms had significantly 
affected his lifestyle and ability to function.  At his 
hearing, the veteran's friend also testified that she 
observed the veteran's pain and fatigue on a daily basis.  
Pain and fatigue are considered among the cardinal symptoms 
of muscle disability.  Id.  

Based on the foregoing, the Board finds that, resolving all 
doubt in the veteran's favor, a 30 percent evaluation is 
warranted for residuals, abdominal muscle damage secondary to 
gunshot wound (muscle group XIX).  Although the Board has 
considered the notations in the September 1997 VA examination 
report, which indicate that there is no damage to tendons, 
bones, joints, and nerves, no pain or muscle hernia, and no 
impairment of strength, the Board finds that these notations 
are counterbalanced by the other evidence of record, which 
shows that the veteran's gunshot wound, and resulting 
surgery, have caused moderately severe muscle damage, as 
evidenced by a lengthy history of reported fatigue, pain and 
soreness, and diagnoses that include chronic pain and tender 
abdominal muscles secondary to gunshot wound and surgical 
scar.  In other words, the Board finds that the pertinent 
evidence is in a state of equipoise as to the question of 
whether a 30 percent rating is warranted for the veteran's 
residuals, abdominal muscle damage secondary to gunshot wound 
(muscle group XIX).  Under such circumstances, the benefit of 
the doubt is awarded to the veteran.  38 U.S.C.A. § 5107(b).

The Board notes that the next higher rating of 60 percent is 
not warranted.  After comparing the evidence with the rating 
criteria, the Board believes that a finding of no more than 
moderately severe disability is warranted under either the 
old or the new rating criteria.  In particular, the findings 
in the September 1997 VA examination report do not show that 
the veteran's abdominal muscle damage amounts to a severe 
disability under the pertinent criteria.

In reaching this decision, the Board has taken the veteran's 
pain symptoms and weakness into account to the extent they 
are supported by adequate pathology. 38 C.F.R. § 4.40; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995).  In 
this case, the objective evidence of pathology is 
insufficient to show that the functional loss due to the 
veteran's gunshot wound disability impairs him to such a 
degree that he has the equivalent of severe disability as 
required for a rating in excess of 30 percent under DC 5319.  
Specifically, the objective evidence of pathology, to include 
muscle atrophy and tissue loss, does not warrant a rating in 
excess of 30 percent.  

Accordingly, a rating of 30 percent is warranted for the 
veteran's service-connected residuals, abdominal muscle 
damage secondary to gunshot wound (muscle group XIX), under 
DC 5319. 

C.  Scar, Abdomen

The veteran's scar is rated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.118, DC 7804.  This 10 percent 
rating is for application for scars, superficial, tender and 
painful on objective demonstration.  This 10 percent rating 
is also the highest rating available under DC 7804.  

Turning to other possibly applicable Diagnostic Codes, the 
Board notes that a 10 percent rating is available under DC 
7803 for scars, superficial, poorly nourished, with repeated 
ulceration.  However, this 10 percent rating is also the 
highest available under DC 7803.  Under DC 7805, other scars 
can be limited based on limitation of function of part 
affected.  

However, in reviewing the record, the Board is unable to find 
any evidence of limitation of function due to the scar.  Of 
particular note, the claims file contains two sets of VA scar 
and muscle examination reports, dated in August 1996 and 
September 1997, respectively.  These examination reports show 
that the veteran had one (operational) scar which was 27.5 
inches long and .5 cm. wide (from the xiphoid process to the 
symphysis pubis), and one (gunshot wound) scar at the 
abdomen, level with the umbilicus, which was 4.75 x 3 cm., 
and was depressed .5 cm.  Both scars were said to be well-
healed and tender, but not painful.  There was adhesion right 
underneath the gunshot scar, but no herniation or keloid 
associated with either scar.  There was tissue loss in the 
immediate area of the gunshot wound.  The examiner stated 
that the veteran's scars did not have any affect on the 
veteran's activity or use of his extremities.  The diagnoses 
included tender scars.  

Based on the foregoing, the Board finds that there is no 
evidence of functional limitation attributable to the 
veteran's scars.  Therefore, the Board is compelled to find 
that the preponderance of the evidence is against entitlement 
to a rating in excess of the current 10 percent for the 
service-connected scar, abdomen.  To that extent, the written 
testimony of the veteran as to an increased level of severity 
of the disabilities at issue is unsupported.  As such, a 
schedular evaluation in excess of 10 percent is not for 
assignment for this disability.

D.  Depression, to Include Post-Traumatic Stress Disorder

In its rating decision of November 1994, the RO granted 
service connection for depression, evaluated as 10 percent 
disabling.  In June 1996, the veteran filed a claim for an 
increased rating, which was denied by the RO in December 
1996.  In December 1997, the RO granted service connection 
for PTSD, and continued the veteran's 10 percent evaluation 
for his psychiatric disorders under 38 C.F.R. § 4.132, 
Diagnostic Codes 9411-9434.

A review of the veteran's transcript from his November 1998 
hearing shows that he argues that an increased rating is 
warranted for his depression and PTSD because he has 
depression and intrusive thoughts of combat.  He stated that 
he was not having too many problems at work.  He avoid 
hunting, fireworks and large crowds.  A friend of the veteran 
(apparently his fiancé) testified that the veteran has cold 
sweats and nightmares while sleeping, and that he has mood 
swings which may include aggressive behavior. 

The Board initially notes that the veteran filed his claim in 
July 1996, and that new rating criteria for psychiatric 
disabilities were promulgated and have been in effect since 
November 7, 1996.  Inasmuch as the claim extends to July 
1996, the Board has interpreted the claim liberally employing 
the decision by the United States Court of Appeals for 
Veterans Claims (the Court), in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), to the effect that where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  The Board will therefore apply the version most 
favorable to the veteran.  

Under the criteria in effect prior to November 7, 1996, a 30 
percent rating for PTSD is warranted when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment. 

The Board notes that in a precedent opinion, dated November 
9, 1993, the General Counsel of VA concluded that 
"definite" is to be construed as  "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large." VAOPGCPREC 9-93 (Nov. 
9, 1993).  The Board is bound by this interpretation of the 
term, "definite."  38 U.S.C.A. § 7104(c).  

After reviewing the totality of the evidence, the Board finds 
that a 30 percent evaluation for the veteran's PTSD is 
warranted, based on the criteria in effect prior to November 
7, 1996.  The most recent VA examination report, dated in 
September 1997, shows that the veteran complained of 
occasional depression, mood swings, social withdrawal, 
difficulty concentrating, olfactory hallucinations pertaining 
to Somalia, and nightmares.  He also reported having 
intrusive thoughts of the events surrounding his combat 
wound, which involved himself and about six other American 
soldiers fighting off about 75 Somalians after a group of 
Pakistani soldiers, who were accompanying his team, ran away 
in fear.  On examination, mood and affect were congruent with 
flat and blunted affect.  The diagnosis was dysthymic 
disorder secondary to PTSD and pain.  Of particular note, an 
accompanying VA biosocial intake summary (BIS) shows that the 
veteran has flashbacks, intrusive thoughts of his wounding, 
exaggerated startle response, mood swings, anger and 
irritability, nightmares, poor sleep, difficulty 
concentrating and impaired short-term memory.  The assessment 
was "PTSD, chronic, moderate to severe."  The Axis I 
diagnosis was a Global Assessment of Functioning (GAF) score 
of 52, which suggests moderate symptoms or moderate 
difficulty in social, occupational or school functioning.  
See Quick Reference to the Diagnostic Criteria from DSM IV 47 
(American Psychiatric Association 1994).  

Based on the foregoing, the Board finds that a 30 percent 
rating is warranted for the veteran's dysthymia and PTSD.  
The BIS contains a GAF score of 52, indicates that the 
veteran's psychiatric impairment is moderate to severe, and 
is accompanied by test results which show that it was based 
on psychological testing.  The findings in the BIS are 
corroborated by the September 1997 VA mental disorders 
examination report.  In summary, these 1997 reports indicate 
that the veteran has moderate symptomatology which amounts to 
a definite industrial impairment.  Although a previous VA 
examination report, dated in August 1996, shows much milder 
symptomatology, as evidenced by a GAF score of 70, this 
evidence is afforded less probative value as it is the 
present level of disability that is of primary concern.  
Francisco, supra.
  
A rating in excess of 30 percent is not warranted under 
either version of the relevant regulation.  Under the 
criteria in effect prior to November 7, 1996, a 50 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  Under the criteria in effect as of November 7, 
1996 and thereafter, a 50 percent rating is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9411.

In this case, the evidence does not warrant a 50 percent 
rating under either version of the relevant criteria.  The 
Board notes that while there is some evidence of disturbances 
of flattened affect, motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships, these symptoms have not been shown to result 
in reduced reliability and productivity as required for a 50 
percent evaluation.  In this case, the medical evidence shows 
that the veteran graduated from college with a degree in 
civil engineering in 1997, and that he is employed with a 
construction firm.  The most recent VA mental disorders 
examination report shows that the veteran reported that his 
interpersonal relationships on the job were good, although 
his mental functioning was occasionally impaired due to 
psychiatric symptoms.  He reported that he was engaged.  He 
was oriented and well-spoken, and the examiner noted that 
there was no evidence of a thought disorder.  Insight was 
fair and judgment was good.  Although he was encouraged to 
enroll in a trauma group, there is no indication that he 
currently receives psychiatric treatment or that he requires 
medication for control of his symptoms.  A review of the VA 
psychiatric examination report, dated in August 1996, also 
shows that his orientation, speech, thought processes and 
cognitive abilities were unremarkable.  There is no objective 
evidence of impaired memory or psychosis.  Based on the 
foregoing, the Board finds that overall, the evidence does 
not show that the veteran's depression and PTSD are 
manifested by symptomatology that approximates, or more 
nearly approximates, the criteria for an evaluation of 50 
percent under DC 9411, as in effect both prior to November 7, 
1996, and as in effect on November 7, 1996, and thereafter.  
See 38 C.F.R. § 4.7. 





E.  Right Knee

A review of the veteran's transcript from his November 1998 
hearing shows that he argues that an increased rating is 
warranted for his right knee patellofemoral syndrome because 
he has pain and swelling. 

The Board finds that the clinical findings of record do not 
reveal a right knee disability picture that warrants an 
evaluation in excess of the currently assigned 10 percent 
rating under 38 C.F.R. § 4.71a, DC 5257.  See 38 C.F.R. 
§ 4.7.  In this case, no moderate instability or recurrent 
subluxation of the right knee has been described.  The 
veteran's September 1997 VA examination report shows that the 
veteran complained of right knee stiffness and burning pain 
while squatting.  The diagnosis was right knee patellofemoral 
syndrome.  There was no abnormal motion of the knee, no 
swelling and no deformity.  There was no lateral laxity.  
Gait was normal and the veteran could heel-toe walk without 
difficulty.  X-rays were negative.  The veteran's August 1996 
VA examination report shows that he had suffered a recent 
twisting injury to the right knee.  There was swelling 
without effusion.  There was no lateral instability.  The 
diagnoses were patellofemoral syndrome and acute right knee 
strain.  X-rays were negative.  Based on the foregoing, the 
Board finds that the evidence of instability and pain for the 
right knee warrant, at most, a 10 percent rating under DC 
5257. 

The Board notes that since DC 5257 is not predicated on loss 
of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as 
interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995), do 
not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996). 
 
As for the possibility of a higher rating under another 
diagnostic code, the ranges of motion of the veteran's right 
knee do not meet the level of limitation contemplated for a 
compensable rating under Diagnostic Codes 5260 or 5261.  
Under those codes, noncompensable ratings begin where flexion 
is limited to 60 degrees, or extension is limited to 5 
degrees.  A 10 percent evaluation under those codes requires 
that extension be limited to 10 degrees, or that flexion be 
limited to 45 degrees.  A 20 percent evaluation under those 
codes requires that extension be limited to 15 degrees, or 
that flexion be limited to 30 degrees.  

In this case, the veteran's VA examination report, dated in 
August 1996, shows that the veteran had 0 (zero) degrees of 
extension, and 140 degrees of flexion, in the right knee.  
The VA examination report of September 1997 shows that the 
veteran had 0 (zero) degrees of extension, and 150 degrees of 
flexion in his right knee. Thus, a 20 percent rating under 
these codes requires a greater limitation of motion than has 
been shown.  Hence, an increased rating is not warranted 
pursuant to Diagnostic Codes 5260 or 5261.

Finally, in the absence of evidence of ankylosis (DC 5256) or 
impairment of the tibia and fibula (DC 5262), there is no 
basis for evaluating of the veteran's disability under any 
other diagnostic code.  See 38 C.F.R. § 4.71, Diagnostic 
Codes 5256, 5262 (1998).

In view of all of the foregoing, the Board finds that the 
overall symptomatology and pathology of the veteran's 
currently diagnosed right knee patellofemoral syndrome is 
inconsistent with the presence of more than a slight 
disability, and a 10 percent rating under 38 C.F.R. § 4.71a, 
DC 5257.  To that extent, the oral and written testimony of 
the veteran as to an increased level of severity of the 
disability at issue is unsupported.  As such, a schedular 
evaluation in excess of 10 percent is not for assignment for 
the veteran's right knee patellofemoral syndrome.

E.  Conclusion

With regard to the claims for increased ratings for status 
post gunshot wound, Billroth II anastomosis and antrectomy 
with dumping syndrome, and scar, abdomen, the Board has 
considered the benefit-of-the-doubt rule; however, as the 
preponderance of the evidence is against the appellant's 
claims, such rule is not for application in this case.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

A rating in excess of 40 percent for gunshot wound, abdomen, 
status post Billroth II anastomosis and antrectomy with 
dumping syndrome, is denied.

An evaluation of 30 percent for residuals, abdominal muscle 
damage secondary to gunshot wound, is granted, subject to 
provisions governing the payment of monetary benefits.

A rating in excess of 10 percent for scar, abdomen, is 
denied.

An evaluation of 30 percent for depression, to include PTSD, 
is granted, subject to provisions governing the payment of 
monetary benefits.

An evaluation in excess of 10 percent for right knee 
patellofemoral syndrome is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

